DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-5 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Pongpairochana (US 2007/0197968 A1) in view of Ford et al. (US 5,681,285), in view of Evans (US 2001/0056258 A1) in view of Sealton (US 4,921,480) and further in view of Sanderson et al. (US 5,176,502) discloses a drug delivery device comprising: a motor configured to advance a stopper in a cartridge of medicament via a piston rod mechanically linked to the motor, the piston rod being moveable between a first fully withdrawn position and a second fully extended position; a cartridge retainer configured to receive the cartridge of medicament, wherein the cartridge comprises a hinged door rotatable about a pivot point between an open position and a closed position, a microcontroller, an electronic cartridge detection system, a sounder operatively connected to the microcontroller but is silent regarding the electronic cartridge detection system is provided along an internal surface wall of the drug delivery device in combination with other claimed limitations of claim 1.
Claims 2-5 and 9-16 being dependent on claim 1 are also allowed.

The closest prior art of record, Pongpairochana (US 2007/0197968 A1) in view of Ford et al. (US 5,681,285), in view of Evans (US 2001/0056258 A1) in view of Sealton (US 4,921,480) and further in view of Sanderson et al. (US 5,176,502) discloses a method of operating a drug delivery device comprising: a motor configured to advance a stopper in a cartridge of medicament via a piston rod mechanically linked to the motor, the piston rod being moveable between a first fully withdrawn position and a second fully extended position; a cartridge retainer configured to receive the cartridge of medicament, wherein the cartridge comprises a hinged door rotatable about a pivot point between an open position and a closed position, a microcontroller, an electronic cartridge detection system, a sounder operatively connected to the microcontroller but is silent regarding the electronic cartridge detection system is provided along an internal surface wall of the drug delivery device in combination with other claimed limitations of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6-12, filed 7/12/2022, with respect to claims 1-5 and 9-17 have been fully considered and are persuasive.  The rejection of claims 1-5 and 9-17 under 35 U.S.C. 112 and 35 U.S.C. 103 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783